Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jason Glanzer (Reg. No. 77196) on 5/20/2022.

The application has been amended as follows:

1. (Currently Amended) A method of routing first signals in a telecommunication network, wherein the  telecommunication network comprises a plurality of nodes, wherein the  telecommunication network uses time-division multiple access (TDMA) frames, each TDMA frame being divided into a series of time slots, and each time slot being divided into a number of subslots, the method comprising the steps of: 
transmitting a first signal from an initiating node in a first subslot; 
receiving the first signal at other nodes in the network in the first subslot; and 
retransmitting the first signal or an encoding of the first signal configured as an algorithmically related first signal in a second subslot subsequent to the first subslot comprising: 
preparing a retransmission of at least one of the first signal or the algorithmically related first signal by two or more nodes via respective controllers, wherein at least two of the first signals or the algorithmically related first signals transmitted by the two or more nodes are time-dispersed; and 
transmitting the first signal or the algorithmically related first signal via the two or more nodes; 
adjusting the number of subslots within each time slot comprising; 
receiving communication network information from the two or more nodes retransmitting the first signal or the algorithmically related first signal, wherein the communication network information includes at least one of network topography data or the number of relay nodes in the  telecommunication network; and 
increasing the number of subslots within the time slot based on the received communication network information; and 
designating a slot following the second subslot as a negative- acknowledgement slot, wherein at least one of the two or more nodes requiring a retransmission of the first signal or the algorithmically related first signal will transmit an automatic repeat request feedback response.

2. (Currently Amended) The method of claim 1, wherein one or more nodes are further configured to repeat the receiving and retransmitting of the first signal or the algorithmically related first signal by other nodes in subsequent subslots following the second subslot.

3. (ORIGINAL) The method of claim 1, wherein one or more nodes are further configured to control multipath spreading by dithering retransmission delay, wherein a node determines multipath spreading through at least one of self- assessment by the node or reception of control data from another node.

4. (ORIGINAL) The method of claim 1, wherein a first signal of at least one subslot is combined with a replica or an algorithmically related first signal of at least one other subslot to increase a probability of reception.

5. (Currently Amended) The method of claim 1, further comprising the step of operating a coding scheme wherein the first signal or the algorithmically related first signal further comprises a forward error correction code with a rate less than or equal to one, further comprising at least one of the steps of: 
recovering data from the first signal or the algorithmically related first signal and validating an integrity of the first signal or the algorithmically related first signal, wherein a retransmission of the first signal or the algorithmically related first signal in  a subsequent subslot following the second subslot is further prepared to contain parity bits derived from the data of the first signal or the algorithmically related first signal, 
recovering the data from the first signal or the algorithmically related first signal, further comprising the steps of: 
evaluating the data from at least one of the algorithmically related first signal or a combination of the first signal and the algorithmically related first signal; and 
validating the integrity of the data, wherein the retransmission of the first signal or the algorithmically related first signal is further prepared to contain parity bits derived from the data of the first signal or the algorithmically related first signal that are different from parity bits of one or more preceding retransmissions; or 
recovering the data from the first signal or the algorithmically related first signal, further comprising the step of evaluating the data from any combination of the first signal and subsequent algorithmically related first signals, and validating the integrity of the data, wherein the retransmission of the first signal or the algorithmically related first signal further is prepared.

6. (Currently Amended) The method of claim 5, wherein a code rate of the coding scheme is decreased based upon an evaluation of the data from the at least one of the algorithmically related first signal or the [[a]] combination of the first signal and the algorithmically related first signal. 

7. (Previously Amended) The method of claim 1, wherein the telecommunication network further comprises a designation of a slot to object to a scheduled increase in dither of a subsequent retransmission or request a reduction in dither of a subsequent transmission.

8. (Previously Canceled)

9. (Previously Canceled)

10. (Currently Amended) The method of claim [[9]] 1, wherein the telecommunication network further comprises a slot dedicated to at least one of vetoing a change in the number of subslots or request an increase in the number of subslots.

11. (Currently Amended) The method of claim 1, further comprising the steps of: 
requiring each node to report a unique identification when they are the initiating node; 
requiring all nodes to report with an indication of link margin, what nodes they hear a primary transmission of at least one of the first signal or the algorithmically related first signal from ;
reducing a power of a node if all neighboring nodes report a sufficient link margin over  a threshold.

12. (Currently Amended) The method of claim 1, wherein  a node of the two or more nodes that retransmits the first signal or the algorithmically related first signal is configured to retransmit the first signal or the algorithmically related first signal in a subslot subsequent to the first subslot on a different frequency than the first signal received by the node.

13. (Currently Amended) The method of claim 1, wherein the initiating node is further configured to transmit a second signal or [[a]] an algorithmically related second signal in a subslot subsequent to the first subslot on a different frequency than the retransmitted first signal or the algorithmically related first signal.

14. (Currently Amended) The method of claim 1, wherein at least one node not within range of the initiating node is configured to transmit at least one of a second signal or an algorithmically related second signal in at least one of a  subslot or a  subslot subsequent to  the subslot on a different frequency than the transmitted first signal or the algorithmically related first signal.

15. (Previously Amended) The method of claim 1, wherein an initial TDMA frame starts asynchronously on a transmission of a first signal by the initiating node.

End of amendment. 

Allowable Subject Matter
Claims 1-7, 10-15 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites routing of signals using TDMA frames, wherein the initiating node transmits first signal in first subslot, which is received by other nodes, and two or more nodes retransmit first signal or encoded (algorithmically related) first signal. The claim further comprises adjusting the number of subslots within each time slot, comprising receiving communication network information from the two or more nodes retransmitting the first signal or the algorithmically related first signal, wherein the communication network information includes at least one of network topography data or the number of relay nodes in the telecommunication network; and increasing the number of subslots within the time slot based on the received communication network information; and designating a slot following the second subslot as a negative- acknowledgement slot, wherein at least one of the two or more nodes requiring a retransmission of the first signal or the algorithmically related first signal will transmit an automatic repeat request feedback response. 

Prior art on record Khalife teaches the routing system in ad-hoc network, including source, multiple relays and destination nodes (fig. 1); fig 3 teaches the transmission of the message from source to two relays and simultaneous retransmission from the relays and fig. 2 describes TDMA frame structure including frame, slots and subslots. The reference does not teach adjusting or increasing the number of subslots within time slot based on received communication network information of network topography or number of relay nodes in network or designating subsequent slot for negative feedback, where at least one of the two or more nodes requiring retransmission transmits automatic repeat request feedback response. 

Prior arts on record and further search on prior art, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 1. Thus, claim 1 is allowed. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/20/2022